Celebrezze, C. J.,
concurring. Based upon the facts in this case, I reluctantly concur in the judgment only. I empathize with the landowner because the ordinance would require that he purchase additional land in order to build on his property. However, for the following reasons, I do not agree with the far reaching implications of the majority opinion.
As stated by the majority, the issue is whether the ordinance has any relationship to the legitimate exercise of the police power. Although not mentioned by the majority opinion, the record indicates that experts testified concerning adverse effects of allowing building on substandard size lots. The problems identified included impairment of storm sewer drainage, increased traffic and the consequential dangers of intensified *498density. Requirements for a minimum area are related to controlling density and its accompanying problems. This type of regulation traditionally has been a legitimate exercise of the police power. State, ex rel. Grant, v. Kiefaber (1960), 114 Ohio App. 279, 292, affirmed 171 Ohio St. 326.
The ordinance, which requires a minimum frontage of 75 feet and an area of 15,000 square feet, is not unreasonable. Much larger lot sizes have been upheld. Kiefaber, supra. The parcel at issue contains less than one-third of the area required. According to the majority opinion, appellee is allowed to build on the parcel. What is the limit? The majority opinion sweeps with too broad a brush. Landowners with one-quarter or even one-tenth of the required area may be able to ignore zoning requirements and build on postage stamp size parcels, contrary to public welfare.
It is important to note that the parcel in question is undeveloped land and appellee desires to build on it. The majority opinion concludes that a nonconforming use was established as to the minimum area and frontage requirements for home construction. How can there be a nonconforming use for home construction when the land is vacant? A nonconforming use means a use “ * * * which existed at the time of the passage of the zoning ordinance and continued thereafter without interruption and without material change * * * .” Akron v. Chapman (1953), 160 Ohio St. 382, paragraph three of the syllabus. In Smith v. Juillerat (1954), 161 Ohio St. 424, paragraph four of the syllabus, the court stated:
“Where no substantial nonconforming use is made of property, even though such use is contemplated and money is expended in preliminary work to that end, a property owner acquires no vested right to such use and is deprived of none by the operation of a valid zoning ordinance denying the right to proceed with his intended use of the property.” The facts in this case do not qualify for a nonconforming use. Before a nonconforming use related to residential lot size can arise, completion or virtual completion of the residence is necessary. State, ex rel. Martin Land Dev. Co., v. Clepper (1961), 113 Ohio App. 375, 379.
Declaring a nonconforming use as to area required in disregard to current zoning mandates could have serious implica*499tions. Again, what is the limit of such a proposition? For example, consider the typical zoning ordinance which sets minimum space for off street parking in a commercial zone. Brown v. Cleveland (1981), 66 Ohio St. 2d 93. A landowner could ignore the requirements and build a convenience store or gas station without adequate parking space. Clearly, the resulting traffic congestion in the street could present serious dangers to the public welfare.
Furthermore, the majority opinion cites Curtiss v. Cleveland (1959), 170 Ohio St. 127, for establishing a nonconforming use as to area requirements. However, Curtiss concerned a pre-existing retail business, a use which was allowed to continue. However, in the case at bar, the land is undeveloped but the use will change with the construction of a residence. Thus, the authority cited does not support the proposition set forth by the majority opinion.